Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 25, 2016

                                       No. 04-16-00143-CV

                                           John CANO,
                                             Appellant

                                                 v.

                                          Briana CANO,
                                             Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2007-CI-08021
                        Honorable John D. Gabriel, Jr., Judge Presiding

                                          ORDER
         On March 22, 2016, appellant John Cano filed a notice of restricted appeal from the trial
court’s judgment dated January 13, 2016. Due to appellant’s failure to file a docketing statement
or pay the filing fee, this Court ordered appellant to show cause in writing within ten days that
either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal without paying the
filing fee. Appellant filed an affidavit of inability to pay costs in this court; however, it appears
appellant did not file his affidavit in the trial court. See TEX. R. APP. P. 5, 20.1.

         We construed the affidavit filed in this court as a motion for extension of time to file the
affidavit in the trial court. Although the affidavit was filed outside the fifteen-day deadline set
forth in Rule 20.1(3), an untimely affidavit of indigence can be “adequate to fulfill the
fundamental purpose of Rule 20.1.” Higgins v. Randall County Sheriff’s Office, 257 S.W.3d 684
(Tex. 2008); See TEX. R. APP. P. 20.1(c)(1),(3). Accordingly, on May 12, 2016, we issued an
order granting the motion to extend time to file an affidavit of inability to pay costs and ordering
the clerk of this court to send copies of the affidavit and this order to the trial court clerk, the
court reporter, and all parties. See TEX. R. APP. P. 20.1(d)(2). We further ordered the deadline
for filing a contest to the affidavit of indigence as May 23, 2016. Appellee, Briana Cano, filed a
timely contest to Appellant’s indigence.

        Therefore, we abate this appeal and refer the matter to the trial court to hear evidence and
grant the appropriate relief. See TEX. R. APP. P. 20.1(h). The trial court must also either conduct
a hearing or sign an order extending the time to conduct a hearing within 10 days after the date
of this order. See TEX. R. APP. P. 20.1(i). The trial court must determine whether appellant has
satisfied his burden of proof to establish indigence. The trial court must also determine whether
or not the appeal is frivolous and whether or not the clerk’s and reporter’s records are needed to
decide the issue presented by the appeal. See TEX. CIV. PRAC. & REM. CODE ANN. ' 13.003.
Unless the trial court, within the period set for the hearing, signs an order sustaining the contest,
the allegations in John Cano’s affidavit will be deemed true, and he will be allowed to proceed
without advance payment of costs. See TEX. R. APP. P. 20.1(i)(4).

        We ORDER the trial court clerk to file a supplemental clerk’s record within ten days of
the trial court’s hearing containing the following the trial court’s order. We ORDER the court
reporter to file a reporter’s record of the hearing within ten days of the hearing.



                                                      _________________________________
                                                      Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of May, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court